Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered.  Applicant has argued that Fig. 2 of applicant’s disclosure discloses a reference voltage wiring in a nondisplay area and electrically connected circuit elements and a first wiring on a display element layer in a nondisplay area and directly connected to the reference voltage wiring in the nondisplay area.  This argument is respectfully found to be not persuasive because, in claim 1 the recitation the first wiring is directly coupled to the reference voltage wiring in the nondisplay area is believed to be satisfied by the combination of Matsumoto and Tada because it is believed that the portion 26a,26b disclosed by Matsumoto, because it is also taught by Matsumoto that a peripheral portion of the common electrode which is in contact with wiring portions 26a, 26b, and is shown in Fig. 11 and Fig. 7, which is a disclosure of the portions 26a, 26b, being in the peripheral or nondisplay region, and therefore satisfies the limitation is directly coupled to the reference voltage wiring which is in the non-display area, and in reply to applicant’s argument, it is believed  the claim does not require that the portions 26a, 26b be in the nondisplay area, but rather that the portions 26a, 26b be directly coupled to the reference voltage, which Matsumoto teaches.  Applicant has also argued that Matsumoto discloses a data line (24) is disposed under a second interlayer insulating layer (25) and that the first wiring (AL1) of the presently claimed embodiments and the data line of Matsumoto have completely different configurations.  This argument is respectfully found to be not persuasive because the claim does not seem to require the argued limitations.  With respect to dependent claims, applicant has argued the dependent claims are allowable as being dependent upon the independent claims.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2002/0191138 A1)(“Matsumoto”) in view of Tada (US 2008/0068305 A1).
Matsumoto discloses a display device (Abstract) including 
A substrate including a display area having a plurality of pixel areas and a nondisplay area (Fig. 11, area labeled C-C and para. 0125-0128)  around the display area, which includes the pixel portion (Fig. 11 and para. 0125-0128), and Matsumoto discloses an array of pixels in Fig. 6 in discussing exposure in order to form an array of pixels (para 0016 and 0021), which is a disclosure of a plurality of pixels
A circuit element layer including a circuit element in each of the pixel areas and a reference voltage wiring in the nondisplay area, coupled to the circuit element, as Matsumoto discloses the wiring portions 26a, 26b  in the nondisplay portion (para.  0164 and Fig. 12) which are also wiring portions to which are applied reference voltage (Abstract)
A display element layer including a first pixel electrode on the circuit element layer, as Matsumoto discloses pixel electrode layer 35 in the pixel areas, a second pixel electrode opposite to the first pixel electrode, as Matsumoto discloses pixel electrode 27 and auxiliary electrode 35 (para. 0107-0108) which are opposite to each other (Fig. 11) and are in the pixel area(Fig. 11), which is the display area, light emitting elements between the first and second pixel electrode, as Matsumoto discloses pixel 
Matsumoto does not explicitly state that the first wiring is directly coupled to the reference voltage wiring, although Matsumoto implies this limitation, as stated above.
Tada, in the same field of endeavor of display devices (para. 0005), discloses that a reference voltage connected to a pixel can control the luminosity (para. 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have directly coupled the reference voltage to the pixel as disclosed by Tada in the device disclosed by Matsumoto in order to obtain the benefit of control of the luminosity as disclosed by Tada.
Re claim 2:  Matsumoto discloses a second electrode 27 coupled to the pixel electrode 35 (Fig. 11 and para. 0014-0116) and the common electrode 26 (para. 0117) are coupled to each other, as Matsumoto discloses the layer 26a, 26b in the nondisplay area (Fig. 11) , the first wiring is directly coupled to the reference voltage wiring in the nondisplay area, as Matsumoto discloses the wiring protrusions 299a, 299b in Fig. 11 are formed in the wiring portions 26a, 26b (para. 0120-0121), which is a disclosure of coupling to the reference voltage.
Re claim 3:  Matsumoto discloses a main wiring 26a, 26b in a first direction in the nondisplay area as stated in the rejection of claim 1 above, and as shown in Fig. 11, in the same direction of sub wiring 35 in the display area and as shown in Fig. 10A  and sub wirings 24 and 26  in a second direction intersecting (Fig 10A and Fig. 11, and Fig. 7 shows sub wirings 26)), the first direction in the display area 
Re claim 4:  Matsumoto discloses the subwirings 24 at one side of the display and the subwirings 26 at an opposite side of the display area, and as described above in the rejection of claim 1.
Re claim 5:  Matsumoto discloses the wirings 299a, 299b which are a first wiring in the display area (Fig. 11), overlap the wirings 26a, 26b of the nondisplay area (Fig. 12). 
Re claim 6:  Matsumoto discloses the first wiring 299a, 299b, includes a body portion in a first direction and a protruding portion in a second direction intersecting the first direction (Fig. 12).
Re claim 13:  Matsumoto discloses a transistor including a semiconductor pattern 32, 33 (para. 0183) between the substrate and a first insulating layer 23 (para. 0180), a gate electrode between the first insulating layer and a second insulating layer, the gate overlapping the semiconductor pattern, and a first electrode between a third insulating layer and a fourth insulating layer , the electrode coupled to the semiconductor pattern.  Matsumoto discloses a transparent insulating substrate 22 (Fig. 16), an insulating film 23, a metal layer which is a data line (para. 0107), and source electrode 30a and drain electrode 30b (para. 0107 and Fig. 7). Combined with Fig. 16 and Fig. 18A-18K, Matsumoto discloses that the substrate includes an insulating substrate 22 and insulating layer 23 shown in Fig. 16 (para. 0107,  0123-0124). Fig. 18A shows gate electrode 30c (para. 0176), Fig. 18B shows insulating film 23 (para. 0180), Fig 18D shows amorphous semiconductor film 32, 33 (para. 0182), electrode wiring 26a, 26b (para. 0184), Fig. 18e shows source, drain electrodes (30b, 30a, para. 0190), Fig. 18G shows inorganic film 25a, Fig. 18H shows organic film 25b, Fig. 18I shows acrylic resin film 25b (para. 0194) and Fig. 18J shows insulating film 25 (para. 0196).

Allowable Subject Matter
Claims 18-20 are allowed.
s 7-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARIDAD EVERHART/Primary Examiner, Art Unit 2895